ORDER
EUGENE D. MASSON of MADISON, who was admitted to the bar of this State in 1981, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging him with wire fraud, in violation of 18 U.S.C.A. 1343 and (2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), EUGENE D. MASSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that EUGENE D. MASSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EUGENE D. MASSON comply with Rule 1:20-20 dealing with suspended attorneys.